Citation Nr: 1227835	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  12-09 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD, previously characterized as a nervous disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and a generalized anxiety disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Tahirih S. Samadani


INTRODUCTION

The Veteran served on active duty from April 1954 to February 1956.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which denied service connection for PTSD.

The Veteran's psychiatric disabilities have previously been addressed as two issues: entitlement to service connection for PTSD and entitlement to service connection for a nervous disorder.  The United States Court of Appeals for Veterans Claims (Court) has recently determined that when a claimant makes a claim of entitlement to service connection for a psychiatric disability, (s)he is seeking service connection any acquired psychiatric disability regardless of how those symptoms are labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board therefore finds that both issues of PTSD and acquired psychiatric disorder, to include generalized anxiety disorder are before the Board at this time.  Id.   

The Board has a legal duty to address the "new and material evidence" of 38 C.F.R. § 3.156 requirement regardless of the actions of the RO.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

The Board will therefore first consider the claim for service connection for PTSD and acquired psychiatric disabilities under the provisions of 38 C.F.R. § 3.156, concerning the submission of new and material evidence to reopen a claim.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a September 2007 RO decision, the RO denied the claim for service connection for PTSD; the Veteran did not appeal.

2.  The evidence received since the September 2007 RO decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD.

3.  In a July 1991 Board decision, the Board denied reopening the Veteran's claim for service connection for a psychiatric disorder; the Veteran did not appeal.

4.  The evidence received since the July 1991 Board decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disability other than PTSD.

5.  The Veteran has a current acquired psychiatric disorder that originated during active service.


CONCLUSIONS OF LAW

1.  The September 2007 and July 1991 decisions are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2011).

2.  New and material evidence has been received to reopen the claim of service connection for PTSD.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.159 (2011).

3.  New and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder other than PTSD.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.159 (2011).

4.  Resolving the benefit of the doubt in the Veteran's favor, the Veteran's current acquired psychiatric disorder, to include PTSD and a generalized anxiety disorder, was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Pursuant to VCAA, upon receipt of complete or substantially complete application for benefits, and prior to an initial unfavorable decision, VA must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

A VCAA notice letter was sent to the Veteran regarding his service connection claim in October 2010.  This letter appears to be adequate.  The Board need not, however, discuss in detail the sufficiency of the VCAA notice letter in light of the fact that the Board is reopening the claims and granting service connection for an acquired psychiatric disorder.  Accordingly, the Board will not further address the extent to which VA has fulfilled its notification and assistance requirements for the issues on appeal found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011), as further action is being requested for these issues.  

The Board also notes the Veteran has been provided notice regarding degree of disability and effective date as required by the decision of the United States Court of Appeals for Veterans Claims (the Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) in the above-referenced October 2010 letter.  As discussed in detail below, the Board is reopening the Veteran's PTSD claim and acquired psychiatric disability claims and granting service connection for an anxiety disorder.  It is not the Board's responsibility to assign a disability rating or an effective date in the first instance.  The Board is confident that if required, the Veteran will be afforded any additional appropriate notice needed under Dingess. The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).   Accordingly, the Board will proceed to a decision. 

I.  New and Material Evidence claims

A.  Relevant law and regulations 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011). 

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209   (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). 

The Court of Appeals for Veterans Claims (the Court) has recently stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

B.  Whether new and material evidence has been submitted to reopen a claim for service-connection claim for PTSD.

In March 2007, the Veteran filed a claim to reopen his claim for a nervous condition.  In an April 2007 letter, the Veteran clarified that he wanted his claim to be characterized as service connection for PTSD instead of a nervous condition.  For this reason, the RO did not characterized his claim as a new and material evidence claim and instead adjudicated his claim as a initial claim for service connection for PTSD.  The RO denied his claim for service connection for PTSD in a September 2007 decision.  The Veteran did not appeal this decision, and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).

In essence, the RO denied the Veteran's claim because the stressors claimed by the Veteran could not be verified.  Therefore, the Board's inquiry will be directed to the question of whether any additionally submitted evidence bears directly and substantially upon this matter. 

According to 38 C.F.R. § 3.304(f)(5), if PTSD is based on in-service assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Examples of behavior changes following the claimed assault can also be used as relevant evidence.  See 38 C.F.R. § 3.304(f)(5) (2011). 

Chapter 38 C.F.R. § 3.304(f)(5) further provides that VA may submit any such evidence as is described under that provision to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  In essence, unlike certain other types of claims for PTSD that do not involve an assertion of personal or sexual assault, VA can take into account the opinion of a medical professional as to the likelihood that the stressor actually occurred, rather than just relying on such a professional to determine whether or not a stressor supports a diagnosis of PTSD. 

The Board observes that the Veteran's stressor involves an in-service assault.  The Veteran was afforded a VA examination in October 2011.  The examiner diagnosed the Veteran with PTSD.  The Veteran described his stessors in detail.  The first stressor he described involved his fear of the people who were sabotaging his work site.  The Veteran worked alone at night inside a cement mixer for many hours.  During this period of time, unknown people began to commit acts of sabotage on the equipment and trucks in the area.  The Veteran was afraid that these same men who were committing the sabotage would turn on the mixer of the cement truck while he was working inside of it, killing him.  His commander began interrogating him about the sabotage during the day when the Veteran was supposed to be sleeping.  He would sometimes wake him up 3 times a day to be interrogated about the sabotage happening at the Veteran's work site.  The second stressor involved the Veteran escorting the people who sabotaged the equipment back to the United States.  He said that the men were handcuffed to each other but otherwise were unrestrained.  He was afraid that they may try to overtake him.  He was given a weapon but did not want to use it because of his religious beliefs.  

The examiner found that the stressors were adequate to support the diagnosis of PTSD.  He further noted that the Veteran had experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury or threat to his physical integrity of self or others.  The Veteran's response to the traumatic events involved intense fear, helplessness or horror.  The examiner opined that the Veteran's story and details of the past events have remained consistent for many years.  Although the examiner did not provide an opinion as to the likelihood that the stressor actually occurred, the examiner appears to believe that the stressors described by the Veteran actually occurred as he diagnosed the Veteran with PTSD based on these stressors.  

The Board finds that this evidence is sufficient to constitute new and material evidence as to the issue on appeal.  This new evidence relates to unestablished facts necessary to substantiate the Veteran's PTSD claim, and presents a reasonable possibility of substantiating it.  See 38 C.F.R. § 3.156 (2011).  Accordingly, the Board finds that there is sufficient new and material evidence to reopen the Veteran's claim of entitlement to service connection for PTSD.    

The Board wishes to make it clear that although there may be of record new and material evidence sufficient to reopen the claim, this does not mean that the claim must be allowed based on such evidence.  In Hodge v. West, 155 F.3d 1356, 1363   (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit  noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim. 

For reasons which will be expressed below, the Board finds that additional development is required for the Veteran's PTSD claim.

C.  Whether new and material evidence has been submitted to reopen a claim for service-connection claim for an acquired psychiatric disability other than PTSD, previously characterized a nervous disorder.

As noted above, the Court has recently determined that when a claimant makes a claim of entitlement to service connection for a psychiatric disability, (s)he is seeking service connection any acquired psychiatric disability regardless of how those symptoms are labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Veteran's current claim for service connection for a nervous disorder that he later changed to a claim for service connection for PTSD is considered a claim for all of his psychiatric disorders.  Therefore, the Board must decide if new and material evidence has been submitted since the denial of his previous claim for service connection for a nervous disorder.  

The Veteran originally filed for service connection for a nervous condition in July 1969.  The RO denied the Veteran's claim in August 1969.  The Veteran filed another claim for service connection for a nervous condition in April 1982.  The RO informed the Veteran that since his claim for service connection for a nervous condition had been previously denied, he must provide new and material evidence  before his claim can be reconsidered.  In June 1982, the Veteran's claim was denied.  The RO explained that no new and material evidence had been submitted.  In October 1989, the Veteran filed another claim to reopen his claim for service connection for a nervous condition, among other disorders.  In January 1990, the RO denied the Veteran's claim explaining that no new and material evidence had been submitted.  The Veteran appealed this decision to the Board.  The Board denied reopening the Veteran's claim for service connection for a psychiatric disorder in a July 1991 decision.  The Veteran did not appeal this decision and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2011).  This decision is the most recent final denial of the claim.  

As indicated above, the Veteran again filed a claim for service connection for a nervous condition in March 2007.  Later, he requested to characterize his claim as service connection for PTSD.  

In July 1991, the Board essentially denied reopening the Veteran's claim because the evidence of received was not new and material.  Specifically, the evidence showed he had a current psychiatric disability but not that it had its onset in service.   Therefore, the Board's inquiry will be directed to the question of whether any additionally submitted [i.e. after July 1991] evidence bears directly and substantially upon this matter. 

In an April 2007 VA outpatient treatment record recently associated with the claims file, the Veteran's primary care physician opined that the Veteran loss of hearing and vision senses had worsened his anxiety and mood disorders.  The examiner further noted that it sounded like the Veteran suffered from sleep deprivation much of his military career which contributed to his PTSD, high anxiety level and mood disorders.   
 
The Board finds that this evidence constitutes new and material evidence as to the issue on appeal.  This new evidence relates to unestablished facts necessary to substantiate the Veteran's acquired psychiatric disorder claim, and presents a reasonable possibility of substantiating it.  See 38 C.F.R. § 3.156 (2011).  Accordingly, the Board finds that there is sufficient new and material evidence to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder. 


II.  Service connection for generalized anxiety disorder

The Board notes that the Veteran's service personnel records are missing and appear to have been lost in a July 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri. The Court has held that in cases where records once in the hands of the Government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the claims has been undertaken with this heightened duty in mind. 

The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996). 

Moreover, there is no presumption, either in favor of the appellant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases]. 

A.  Relevant law and regulations 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.           See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In particular, establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).           See also Cohen v. Brown, 10 Vet. App. 128 (1997).

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

B.  Analysis

In essence, the Veteran contends that he has a current acquired psychiatric disability that was caused by, or is otherwise related to in-service personal trauma.  

More specifically, the Veteran explained that he had fear of the people who were sabotaging his work site.  The Veteran worked alone at night inside a cement mixer for many hours.  During this time, unknown people began to commit acts of sabotage on the equipment and trucks in the area.  The Veteran was afraid that these same men who were committing the sabotage would turn on the mixer of the cement truck while he was working inside of it, killing him.  His commander began interrogating him about the sabotage during the day when he was supposed to be sleeping.  He would sometimes wake him up 3 times a day to be interrogated about the sabotage happening at the Veteran's work site.  The second stressor involved the Veteran escorting the people who sabotaged the equipment back to the United States.  He said that the men were handcuffed to each other but otherwise were unrestrained.  He was afraid that they may try to overtake him.  He was given a weapon but did not want to use it because of his religious beliefs.  See VA examiner's report dated in October 2011.  

As noted above, in order to establish service connection for an acquired psychiatric disability on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Board initially notes that the Veteran has been diagnosed with various psychiatric disorders since separation from service.  An October 1980 VA treatment record notes a diagnosis of severe anxiety, depression state.  In a January 1981 VA examination, the Veteran was diagnosed with severe, active depression and anxiety.  A March 1990 letter from the Veteran's private psychologist notes treatment for anxiety and depression.  More recently, the Veteran was diagnosed with three Axis I diagnoses, including generalized anxiety disorder, insomnia and PTSD.  See March 2007 VA treatment record.  The Board finds these medical opinions to be highly probative, as each they were completed after a thorough examination of the Veteran.  

The Board acknowledges that the Veteran was only diagnosed with PTSD during the October 2011 VA examination.  Despite this, the examiner noted anxiety and depressed mood as symptoms associated with his PTSD diagnosis.   

The Board finds that the evidence of record as to whether he has a separate diagnosis for an anxiety disorder is in relative equipoise.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  As such, a current acquired psychiatric disability, to include generalized anxiety disorder is shown by the record.  Hickson element (1) is therefore satisfied. 

With respect to Hickson element (2), in-service disease or injury, the Board notes that the Veteran's service treatment records include no documented treatment for, or diagnosis of any mental health problems.  As mentioned above, the Veteran's service personnel records and hospitalization records have been lost.  The Veteran has repeatedly stated that he was hospitalized during his military service for psychiatric problems.  The Board finds the Veteran's statements to be credible.  Furthermore, the Veteran's wife testified that Veteran sought psychiatric treatment following his discharge and was prescribed valium in 1957.  See RO hearing dated August 8, 1990.  

The Veteran has explained in detail the experiences in service that initially caused his anxiety, including fear of someone turning on the cement mixer while inside and the harassment by his commander following sabotage at this work place.  The Board finds that the Veteran's statements to be credible as they have remained consistent throughout his appeal.  The Board finds it doubtful that he accompanied the men sabotaging his work place back to the United States as it is not consistent with his military occupational specialty as compressor operator.  Also, it seems unlikely that he would accompany prisoners given his statements of hospitalization during his military service due to psychiatric disabilities.  Despite this, the Board finds that the other stressor described by the Veteran involving fear of men at his worksite and harassment by his commander to be credible.  Therefore, the Board finds that an in-service injury is in fact demonstrated, and that Hickson element (2) is accordingly satisfied.

With respect to crucial Hickson element (3), nexus or relationship, the medical evidence of record, when analyzed as a whole, suggests that the Veteran's current generalized anxiety disorder has been caused or aggravated by a number of different stressors which occurred during his military service.  

In a March 1990 letter, the Veteran's private psychologist opined that the Veteran's current anxiety and depression were related to some experiences he had during his military service.  Specifically, the psychologist noted that he was suspected of being involved in sabotage and as a result was put through undue and unnecessary duress in order to try to assess his guilt or innocence.  As a result of this, the psychologist notes that the Veteran was placed in a hospital, tried on various medications and eventually discharged.  

In an April 2007 VA treatment record, the Veteran's primary care physician opined that the Veteran suffered from sleep deprivation much of his military career which contributed to his PTSD, high anxiety levels and mood disorders.

In an October 2007 VA treatment record, the Veteran's primary care physician opined that the Veteran current stress and anxiety was a result of what the Veteran experienced during his military service.  The physician noted that the Veteran's description of his ordeal in service is called "torture" and that the Veteran was still haunted by the duties of his job in the military.  

The Board further finds that there has been continuity of his anxiety symptomatology since service.  The Veteran's wife testified that the Veteran was taking Valium in 1957 shortly after his discharge.  See RO hearing dated August 8, 1990.  Also, a March 1990 letter from the Veteran's private physician notes that the Veteran had been prescribed Valium from 1966 to 1980.  As noted above, he was diagnosed with anxiety-tension state in an October 1980 private treatment record.  In a March 1981 operative record, the physician noted that the Veteran was on a sedative medication due to his nervous disorder.  See October 1980 Sioux Valley Hospital operative report.  In March 1990 letter from the Veteran private psychologist, he was also diagnosed with anxiety and depression.  

The medical evidence of record, when analyzed as a whole, suggests that the Veteran's current anxiety disorder has been caused or aggravated by a number of different stressors which occurred during his military service.  

Based on all of the above, the Board finds that the evidence shows that the Veteran's current generalized anxiety disorder is related to the experiences he had during his military service.  Hickson element (3) is therefore met, and the benefit sought on appeal is allowed.

When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  Accordingly, the benefit-of-the-doubt rule is applicable in this case, and a relationship between the Veteran's acquired psychiatric disorder, to include generalized anxiety disorder and PTSD, and his active military service is established.  


ORDER

As new and material evidence has been received, the application to reopen the claim of service connection for PTSD is granted; to this extent, the appeal is allowed.  

As new and material evidence has been received, the application to reopen the claim of service connection for an acquired psychiatric disorder is granted.

Service connection for an acquired psychiatric disability is granted.



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


